UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6039



WILLIAM R. SPINDLE,

                                            Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-757-AM)


Submitted:   April 29, 1999                    Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William R. Spindle, Appellant Pro Se. Daniel John Munroe, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Spindle seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Spindle’s motions to proceed in forma pauperis, and for a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the district court.   See Spindle v. Director, Dep’t of Correc-

tions, No. CA-98-757-AM (E.D. Va. Dec. 28, 1998).*     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




    *
      Although the district court’s order is marked as “filed” on
December 15, 1998, the district court’s records show that it was
entered on the docket sheet on December 28, 1998.     Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2